DETAILED ACTION
Election/Restrictions
1.  Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I
Determining data obtaining logic based on assembly model information corresponding to the assembly, wherein the data obtaining logic includes a to-be-obtained data object and an obtaining rule, determining at least one physical signal corresponding to the data obtaining logic; and determining, based on the data obtaining logic and the at least one physical signal corresponding to the data obtaining logic, a signal rule corresponding to the obtaining rule.  Claims 1-11, 17, and 18, classified in G06F16/24564.

Group II
Annotating data of an assembly, receiving running data information corresponding to an assembly; and adding corresponding annotation information to the data information based on a signal rule corresponding assembly and a semantic ontology model corresponding assembly.  Claims 12-16, classified in G06F40/169.

The inventions are distinct, each from the other because of the following reasons:
Groups I - II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, Group I has a separate utility such as determining data obtaining logic based on assembly model information corresponding to 
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.  Furthermore, the search required for each group would be different.  There would be a serious burden on the examiner if restriction was not required.
There would be a serious burden at least because it would be necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together).  For example, the field of 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
2.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles E. Lu whose telephone number is (571) 272-8594.  The examiner can normally be reached on 8:30 - 5:00; M-F.  Any prior art cited on the PTO-892 form that was not relied upon is considered pertinent to applicant's disclosure.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached at (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Charles E Lu/
Primary Examiner, Art Unit 2161
5/17/2021